DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Van Der Zee (US 6,100,750 A).

Claims 9-17 and 18-20 present a device and a method, respectively, according to the frontend of a measurement device of claims 1-8.  Therefore, the argument made against claims 1-8 also applies, mutatis mutandis, to claims 9-17 and 18-20.
Van Der Zee teaches a book comprising:

    PNG
    media_image1.png
    483
    420
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    717
    477
    media_image2.png
    Greyscale

With regard to claims 1, 9 and 18, a frontend (oscilloscope probe) of a measurement device (oscilloscope) comprising: a circuit board (FIG. 3, conductive substrate SBSTR); a first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK), coupled between an input node (FIG. 3, input terminal 2) and a tap node (FIG. 3, output terminal 3), positioned on the circuit board (FIG. 3, conductive substrate SBSTR), the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) having a length (FIG. 4, from input terminal 2 to reference terminal 1); and a feed forward element (FIG. 5 in view of FIG. 3, conductor track AL) positioned along at least a portion of the length of the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) and a distance away from the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK), the feed forward element (FIG. 5 in view of FIG. 3, conductor track AL) being operative to introduce an element capacitance (FIG. 5 in view of FIG.2, compensation capacitors CCMP1- CCMPM)  that offsets a parasitic capacitance (FIG. 5 in view of FIG.2,  parasitic capacitor CP1 -CPM) in a volume surrounding the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) (For more details please read: Abstract; FIGS. 1-7; and from column 3, line 1 to column 5, line 16).
With regard to claim 9, circuitry (oscilloscope), coupled to the tap node (FIG. 3, output terminal 3), configured to: detect a first signal (output signal) at the tap node (FIG. 3, output terminal 3) representative of an input signal (FIG. 2, Vi) at the input node; and based on the detected first signal, determine at least one electrical quantity of the input signal (FIG. 2, Vi) (Column 2, lines 29-40).
With regard to claims 2, 10 and 19, the feed forward element (FIG. 5 in view of FIG. 3, conductor track AL) is funnel-shaped (FIGS. 6 and 7).
With regard to claims 3, 11 and 20, the feed forward element (FIG. 5 in view of FIG. 3, conductor track AL) is a metallic plate (conductor track made of, for example, aluminum) and has a width that increases (FIG. 6) along the at least a portion of the length of the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK).
With regard to claims 4 and 14, the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) is a plate having an interwinding serpentine (FIG. 4) or etched trace resistance and the feed forward element (FIG. 5 in view of FIG. 3, conductor track AL) is a metallic plate (conductor track made of, for example, aluminum).
With regard to claims 5 and 15, a shield (FIG. 5 in view of FIG. 3, isolator I), surrounding the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK), operative to induce the parasitic capacitance (FIG. 5 in view of FIG.2,  parasitic capacitor CP1 -CPM).
With regard to claims 6 and 11, a width of the feed forward element (FIG. 5 in view of FIG. 3, conductor track AL) at a point along the at least a portion of the length of the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) is determined based on a capacitance ratio (CPK/CCMPK) of the element capacitance (FIG. 5 in view of FIG.2, compensation capacitors CCMP1- CCMPM)  to the parasitic capacitance (FIG. 5 in view of FIG.2,  parasitic capacitor CP1 -CPM) at the point along the length of the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) (Column 3, lines 40-54; and column 4, lines 43-55).
With regard to claims 7 and 12, the capacitance ratio (CPK/CCMPK) is positively correlated to a first portion of the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) up to the point and negatively correlated to a second portion of the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) after the point (Column 3, lines 40-54; and column 4, lines 43-55).
With regard to claims 8, 16 and 17, a second input resistance (FIG. 2 in view of FIGS. 3-5, RK+1+RK+2+...+ RM+1) coupled to the tap node (FIG. 3, output terminal 3) and operative to form a voltage divider with the first input resistance (FIG. 2 in view of FIGS. 3-5, R1+R2+...+ RK) such that an input voltage supplied at the input node (FIG. 3, input terminal 2) is divided and a divided voltage is provided at the tap node (FIG. 3, output terminal 3), wherein the feed forward element (FIG. 5 in view of FIG. 3, conductor track AL) is coupled to the tap node (FIG. 3, output terminal 3).
With regard to claim 13, the input signal (FIG. 2, Vi) is a high voltage input signal (FIG. 2, Vi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Kamor et al. (US 7,986,501 B2) teaches a detecting and sensing actuation in a circuit interrupting device.
Zwollo et al. (US 7,000,478 B1) teaches a combined pressure and temperature transducer.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858